204 F.2d 684
ARBOLINO,v.SHAUGHNESSY, District Director et al.SESSA,v.SHAUGHNESSY, District Director et al.
United States Court of Appeals, Second Circuit.
Feb. 13, 1953.

Samuel Resnicoff, New York City, for plaintiffs.
Myles J. Lane, U. S. Atty. for Southern District of New York, New York City (Nathan Skolnik, Asst. U. S. Atty., New York City, of counsel), for defendants.
Before L. HAND and AUGUSTUS N. HAND, Circuit Judges.
PER CURIAM.


1
Since the defendants have no duty but to direct the plaintiff to report in Texas, and that is merely a transmission of the order of the Commissioner of Immigration and Naturalization in Washington, the action is within the decisions of the Supreme Court in Blackmar v. Guerre, 342 U.S. 512 [72 S.Ct. 410, 96 L.Ed. 534] and of this court in Reeber v. Rossel, 2 Cir., 200 F.2d 334.  In Williams v. Fanning, 332 U.S. 490 [68 S.Ct. 188, 92 L.Ed. 95], the Postmaster was himself stopping the receipt of the magazine; an injunction against that was complete relief.


2
Motion denied.